          Case 1:20-cv-00802-LGS Document 33 Filed 06/11/20 Page 1 of 2




                          Kennedy Lillis Schmidt & English
                                    75 Maiden Lane
                               New York, N.Y. 10038-4816
                                  Telephone: 212-430-0800
                                      Facsimile: 212-430-0810
                                         WWW.KLSELAW.COM
                                                                                      Nathan T. Williams
                                                                              NWILLIAMS@KLSELAW.COM
                                                                                 DIRECT DIAL: 212-430-0812
                                       June 10, 2020
By ECF                        This extension request is untimely but nevertheless GRANTED. The parties
                              are reminded that, per the Individual Rules, applications for deadline
Hon. Lorna G. Schofield       extensions must be filed at least two business days before the deadline. No
United States District Court  further extensions absent compelling circumstances. The initial pretrial
Southern District of New York conference, scheduled for June 25, 2020, is hereby adjourned to July 16,
500 Pearl Street              2020, at 10:50 a.m.
New York, New York 10007
                                 Dated: June 11, 2020
                                         New York, New York
                    Re:     Zurich North American Insurance Company, et al.,
                            v. Savino del Bene S.p.A., et al.
                            1:20-cv-00802-LGS
                            Our File: 6270

Dear Judge Schofield,

        We represent Plaintiffs in the captioned matter and write to advise the Court that the Parties
continue to work conclude and document their agreement in principle for Savino del Bene S.p.A
(“SDB Italy”) and Savino del Bene USA, Inc. (“SDB USA”) (collectively “SDB Entities”) to as-
sign their rights against Defendants ASF Intermodal, Inc. (“ASF”) and Containerport Group
(“Containerport”) (collectively “ASF Defendants”) to Plaintiffs, with the ASF Defendants’ con-
sent. However, because of certain complications arising from the COVID-19 pandemic, the Par-
ties have not yet been able to do complete that process and, therefore, respectfully request the
following interim schedule be ordered:

       (1) Plaintiffs file the Amended Complaint contemplated by the Parties’ anticipated
           assignment arrangement on or before 1 July 2020;

       (2) All Defendants named in the Amended Complaint answer by or before 15 July
           2020;

       (3) The initial conference in this matter scheduled for 25 June 2020 be adjourned
           to a date to be set by the Court on or after 16 July 2020.

       The Parties thank your Honor for considering this joint request.
        Case 1:20-cv-00802-LGS Document 33 Filed 06/11/20 Page 2 of 2




Kennedy Lillis Schmidt & English                        June 10, 2020June 10, 2020
                                                                            Page 2
______________________________________________________________________________

                                                        Respectfully,

                                        KENNEDY LILLIS SCHMIDT & ENGLISH

                                        By:        s/ Nathan T. Williams

                                                     Nathan T. Williams




CC: All Counsel of Record
